DETAILED ACTION


Status of Claims
•    The following is a first, non-final office action in response to the communication filed 05/15/2020.
•    Claims 1-20 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/854,420 filed 05/30/2019 has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:

With regards to claim 8, the limitation “by the and the listing generation module” appears to have a grammatical error. The limitation should likely read “by the listing generation module.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claims 4, 11, and 18, these claims recite "demand is calculated based on an output of a neural network machine learning classifier using similar items for sale, a time to sale for historical listings in the database, and frequency of search by users for the FSO as inputs.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such method as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which demand is ultimately generated (i.e. the algorithm is not taught).  Even assuming arguendo that the specification may literally support the claimed limitation (e.g., [0080-0081] of Applicant' s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention.  It is noted that this is not an enablement rejection.  Applicant's failure to disclose any meaningful structure/algorithm as to how demand is calculated raises questions whether applicant truly had possession of this feature at the time of filing.
Dependent claims 5 and 12 inherit the deficiencies of claims 4 and 11, and are thus rejected for at least the same rationale.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 4, 11, and 18, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to calculate demand “based on an output of a neural network machine learning classifier using similar items for sale, a time to sale for historical listings in the database, and frequency of search by users for the FSO as inputs.”  The specification does not disclose any meaningful structure/algorithm explaining how one would calculate demand, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  For purposes of this examination, the examiner will interpret the claim to mean that demand is related to information regarding similar items for sale, a time to sale for historical listings in the database, and frequency of search by users for the FSO.
Dependent claims 5 and 12 inherit the deficiencies of claims 4 and 11, and are thus rejected for at least the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a process, claims 8-14 are directed to a machine, and claims 15-20 are directed to a manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as “2019 PEG.”  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving user input from a user related to a "for sale object" (FSO);
 predicting using a model, a list of product categories that are likely to describe the FSO; 
receiving user input corresponding to a selection of one of the product categories; 
predicting a price for the FSO based on at least the selection and a condition of the FSO;
 generating a listing for the FSO based on at least the selection, the predicted price and the condition of the FSO; 
monitoring the listing; and 
using information from the monitoring as feedback to train and enhance predictions by the listing generation model.
The above limitations recite the concept of listing items for sale.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims recite listing products for sale. Applicant’s specification, see at least [0002], details how the invention relates to users selling unwanted items. Therefore, the claims are directed to sales activities and behaviors. Independent claims 8 and 15 recite similar limitations as claim 1 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 8, and 15 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 8, and 15 recite additional elements, such as at least one processor, a neural network machine learning classifier, predictions via a listing generation module and using artificial intelligence, automatically generating information, machine learning, a listing generation module, a system, a memory, at least one processor coupled to the memory, and non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 8, and 15 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 8, and 15 merely recite a commonplace business method (i.e., listing items for sale) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 8, and 15 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 8, and 15 specifying that the abstract idea of listing items for sale is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 8, and 15 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 8, and 15 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 8, and 15 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 8, and 15, these claims recite additional elements, such as at least one processor, a neural network machine learning classifier, predictions via a listing generation module and using artificial intelligence, automatically generating information, machine learning, a listing generation module, a system, a memory, at least one processor coupled to the memory, and non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 8, and 15 are manual processes, e.g., receiving information, sending information, analyzing information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 8, and 15 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 8, and 15 specifying that the abstract idea of listing items for sale is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 8, and 15 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 8, and 15 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-7, 9-14, and 16-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-7, 9-14, and 16-20 further recite the additional elements of an ensemble classifier, a database, an aggregate support vector machine, and a hyperplane. Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 2-7, 9-14, and 16-20 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. As such, under Step 2A, dependent claims 2-7, 9-14, and 16-20 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1, 11, and 15, dependent claims 2-7, 9-14, and 16-20, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., listing items for sale) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pyati (US 20190311301 A1), hereinafter Pyati, in view of Adato et al. (US 20190149725 A1), hereinafter Adato.

In regards to claim 1, Pyati discloses a computer implemented method, comprising (Pyati: [abstract]):
receiving, by at least one processor, user input from a user related to a "for sale object" (FSO) (Pyati: [0097] and Fig. 3A – “Graphical user interface 300A includes text entry user interface element 304 for a user to enter one or more terms (e.g., ‘television’) relating to a listing for an item the user is attempting to sell in the online marketplace”; see also [0016]);
predicting, by at least one processor, a list of product categories that are likely to describe the FSO (Pyati: [0097] and Fig. 3A – “Entry of the term into text entry user interface element 304 may trigger the display of user interface selection element 306, such as a…drop-down list…user interface selection element 306 can display a set of categories to which the item listing may belong”);
receiving, by the at least one processor, user input corresponding to a selection of one of the product categories (Pyati: [0097] and Fig. 3A – “user interface selection element 306 can display a set of categories to which the item listing may belong and enable selection of the category for an item listing”);
predicting, by the at least one processor, via a listing generation module and using artificial intelligence, a price for the FSO based on at least the selection and a condition of the FSO (Pyati: [0115-0116] – “Widget 358 may include estimated selling price 360…the online marketplace's predicted selling price for the item listing based on the values entered/selected by the user for the attributes of the item listing up to that moment… machine learning system that calculated estimated sales of price 360”; [0109] and Fig. 3E – “a graphical user interface…comprises several attributes of the listing that a user may select…such as its condition”; [0012] – “receive attribute values for attributes of a new item listing, such as a category”);
automatically generating, by the at least one processor, a listing for the FSO based on at least the selection, the predicted price and the condition of the FSO (Pyati: [0120] – “graphical user interface 300I also includes user interface submission element 394 for submitting the new item listing that, when selected by the user and processed by the system, publishes the new item listing”; [0115-0116] – “Widget 358 may include estimated selling price 360…the online marketplace's predicted selling price for the item listing based on the values entered/selected by the user for the attributes of the item listing up to that moment”; [0109] and Fig. 3E – “a graphical user interface…comprises several attributes of the listing that a user may select…such as its condition”; [0012] – “receive attribute values for attributes of a new item listing, such as a category”);
monitoring the listing by the at least one processor (Pyati: [0158] – “Merchandising service 632…may monitor and track the success of merchandising strategies employed by sellers”; [0157] – “messaging service 630 can transmit messages regarding the status of listings within the online marketplace (e.g., …notifications indicating that a bidder has won an auction, reminders to sellers to ship items, reminders to buyers to pay for items, etc.)”); and
using, by the at least one processor, information from the monitoring as machine learning feedback to train and enhance predictions by the listing generation module (Pyati: [0083-0084] – “Dynamic data selection stage 204 can involve sampling or selecting item listings 206 from an online marketplace from which to generate machine learning model 228. Dynamic data selection stage 204 may include tasks such as specifying a state of the item listings (e.g., expired listings or listings of items sold)…for sampling or selecting the modeling data for dynamically generating machine learning model 228…dynamic data selection stage 204 can occur on-the-fly or dynamically, and thus the selected data set can come from the most recently available data.”; [0073] – “Machine learning modeler 120 can also segment the input data set (e.g., previous item listings) into a training set and a testing set”; examiner note: because the status of the listing may be known to be sold (see [0157-0158]), the listing may become a listing of an item sold and thus part of a dynamically updated data set).
Pyati further discloses a neural network machine learning classifier (Pyati: [0133] – “classification algorithm (e.g., … perceptrons/neural networks…)”), yet Pyati does not explicitly disclose that categories are predicted using a neural network machine learning classifier.
However, Adato teaches a similar method of identifying product information (Adato: [0011]), including that categories are predicted using a neural network machine learning classifier (Adato: [0250] – “the product model may include parameters of an artificial neural network configured to identify particular products…a first product model may be used by server 135 to identify a product type or category”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the categories predicted from a neural network of Adato in the method of Pyati because Pyati already discloses a neural network and predicting categories and Adato is merely demonstrating that a neural network may be used to predict categories. Additionally, it would have been obvious to have included that categories are predicted using a neural network machine learning classifier as taught by Adato because neural networks are well known and the use of this in a product listing setting would have allowed efficient product recognition (Adato: [0267]).

In regards to claim 2, Pyati/Adato discloses the method of claim 1. Pyati further discloses the predicting of the price for the FSO based on the selection and the condition of the FSO further comprising: receiving, by the at least one processor, user input comprising weights associated with features of the FSO including the selection and the condition of the FSO (Pyati: [0043-0045] – “generating a similarity vector in which each position of the vector is the similarity between a pair of item listings along one domain, and a final evaluation may be based on…weighted averaging… Weighted averaging may apply different weights w to the positions of the similarity vector v to determine the similarity between the item listings j and k… Weights can be user-specified”; [0013] – “Individual attributes may lie in multiple data domains”; [0109] and Fig. 3E – “attributes…such as its condition”; [0012] – “attributes…such as a category”);
inputting features associated with the FSO, by the at least one processor into an ensemble classifier (Pyati: [0083] – “Dynamic data selection stage 204 can involve sampling or selecting item listings 206 from an online marketplace from which to generate machine learning model 228…include tasks such as specifying a state of the item listings (e.g., expired listings or listings of items sold), a time period of the listings (e.g., past 3-6 months of expired or sold item listings), a category or set of categories of the listings…and other attributes 208 and associated attribute values 209, for sampling or selecting the modeling data for dynamically generating machine learning model 228”; [0092] – “Machine learning algorithm 226 can be…boosting”; [0069] – “Boosting methods attempt to identify a highly accurate hypothesis (e.g., low error rate) from a combination of many ‘weak’ hypotheses (e.g., substantial error rate)”; examiner note: boosting methods are interpreted to be an ensemble classifier);
using, by the at least one processor, an output of the ensemble classifier to narrow listings in a historical database into an ultimately reduced set of listings (Pyati: [0083] – “Dynamic data selection stage 204 can involve sampling or selecting item listings 206 from an online marketplace from which to generate machine learning model 228”; [0092] – “Machine learning algorithm 226 can be…boosting”); 
determining, by the at least one processor, a price for the FSO, and a time to sale for the FSO, based on the ultimately reduced set of listings (Pyati: [0039] – Objective targeter 114 determines a target objective…target objectives include selling goals (e.g., selling an item for a particular price, …selling the item by a particular date,…objective targeter 114 can analyze historical item listings stored in item listings database 136 for certain categories stored in categories database 134 and associated with the specific user or group of users to determine the target objective for a new item listing”).

In regards to claim 3, Pyati/Adato discloses the method of claim 2. Pyati further discloses wherein the inputted features associated with the FSO in the ensemble classifier also include a price sold, and a similarity to previous products of the same product category as the selection sold by the user (Pyati: [0123] – “the user or the system can specify additional criteria for selecting previous item listings that will form the sampling data for machine learning modeling, such as… a selling price (e.g., final selling price of a sold item, a minimum bid price for an auctioned item, an asking price for an unsold buy-it-now item, etc.) of the item listing”; [0043-0045] – “generating a similarity vector in which each position of the vector is the similarity between a pair of item listings along one domain”),
yet Pyati does not explicitly disclose that a feature comprises demand.
However, Adato teaches a similar method of identifying product information (Adato: [0011]), including 
that a feature comprises demand (Adato: [0697] – “predicting demand”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Adato with Pyati for the reasons identified above with respect to claim 1.


In regards to claim 6, Pyati/Adato discloses the method of claim 2. Pyati further discloses inputting, by the at least one processor, the output of the ensemble classifier as a feature-matching score into an aggregate support vector machine (SVM), and using by the at least one processor, the SVM to separate the historical listings in the database using a hyperplane (Pyati: [0083] – “Dynamic data selection stage 204 can involve sampling or selecting item listings 206 from an online marketplace from which to generate machine learning model 228”; [0067] – “machine learning modeler 120 may utilize supervised learning methods for determining how attributes affect the outcomes of item listings”; [0069] – “examples of supervised learning algorithms include…support vector machines (SVMs)”; [0072] – “SVMs involve plotting data points in n-dimensional space (where n is the number of features of the data points) and identifying the hyper-plane that differentiates classes and maximizes the distances between the data points of the classes (referred to as the margin)”; [0133] – “system can create bins each representing a range within 10% and 80% selling probability (e.g., 4 bins of 20%, 40, 600, and 80%, 8 bins of 10%, 20%, . . . , 80%, 80 bins of 20%, 21%, 22%, . . . , 80%, etc.). The system can apply…SVMs… to generate a machine learning model that clusters or classifies the previous item listings among the bins that best fits a given distribution curve”).

In regards to claim 8, claim 8 is directed to a system. Claim 8 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Pyati/Adato teaches the limitations of claim 1 as noted above. Pyati further discloses a system, comprising: a memory; and at least one processor coupled to the memory and configured to perform (Pyati: [0161]). Claim 8 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 9-10 and 13, all the limitations in system claims 9-10 and 13 are closely parallel to the limitations of method claims 2-3 and 6 analyzed above and rejected on the same bases.  

In regards to claim 15, claim 15 is directed to a medium. Claim 15 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Pyati/Adato teaches the limitations of claim 1 as noted above. Pyati further discloses a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations (Pyati: [0169]). Claim 15 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 16-17 and 19, all the limitations in medium claims 16-17 and 19 are closely parallel to the limitations of method claims 2-3 and 6 analyzed above and rejected on the same bases.  


Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pyati, in view of Adato, in view of Jayaraman et al. (US 20120054113 A1), hereinafter Jayaraman.

In regards to claim 4, Pyati/Adato discloses the method of claim 3. Pyati further discloses an inputted feature (Pyati: [0123]) and a neural network machine learning classifier (Pyati: [0133] – “system can create bins each representing a range within 10% and 80% selling probability …can apply…classification algorithm (e.g., … perceptrons/neural networks…) to generate a machine learning model that clusters or classifies the previous item listings among the bins that best fits a given distribution curve”),
yet Pyati does not explicitly disclose that demand is calculated based on an output of a model using similar items for sale, a time to sale for historical listings in the database, and frequency of search by users for the FSO as inputs. However, Jayaraman teaches a similar method of item listing (Jayaraman: [0016]), including 
that demand is calculated based on an output of a model using similar items for sale, a time to sale for historical listings in the database, and frequency of search by users for the FSO as inputs (Jayaraman: [0038] – “demand can be calculated by determining total sales of a particular item over a period of time, determining how many times keywords associated with the item were used in a search query, or determining the ratio of listed items to the number of that item sold over a period of time”; examiner note: “a particular item”, i.e., the same item, is interpreted to be similar items).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the demand calculation of Jayaraman in the method of Pyati because Pyati already discloses a sale probability and Jayaraman is merely demonstrating that demand may be calculated. Additionally, it would have been obvious to have included that demand is calculated based on an output of a model using similar items for sale, a time to sale for historical listings in the database, and frequency of search by users for the FSO as inputs as taught by Jayaraman because demand calculations are well known and the use of this in a product listing setting would have helped determine the most beneficial option for any particular item (Jayaraman: [0003]).

In regards to claim 5, Pyati/Adato/Jayaraman discloses the method of claim 4. Pyati further discloses an inputted feature in the ensemble classifier ([0083] – “Dynamic data selection stage 204 can involve sampling or selecting item listings 206 from an online marketplace from which to generate machine learning model 228…include tasks such as specifying a state of the item listings (e.g., expired listings or listings of items sold), a time period of the listings (e.g., past 3-6 months of expired or sold item listings), a category or set of categories of the listings…and other attributes 208 and associated attribute values 209”; [0092] – “Machine learning algorithm 226 can be…boosting”; [0069] – “Boosting methods attempt to identify a highly accurate hypothesis (e.g., low error rate) from a combination of many ‘weak’ hypotheses (e.g., substantial error rate)”); and 
calculations corresponding to a numerical value (Pyati: [0120] and Fig. 3I – “the final selling probability for the new item listing determined based on the currently entered attribute values”; examiner note: Fig. 3I displays a numerical value of 60% selling probability),
yet Pyati does not explicitly disclose that demand has a calculation that either corresponds to low demand, medium demand or high demand. However, Jayaraman teaches a similar method of item listing (Jayaraman: [0016]), including 
that demand has a calculation that either corresponds to low demand, medium demand or high demand (Jayaraman: [0045] and Table 1 – “Table 1 depicts a number of potential scenarios: …Demand Low High Medium”; examiner note: Table 1 depicts items associated with a low, medium, or high demand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Jayaraman with Pyati for the reasons identified above with respect to claim 4.

In regards to claims 11-12, all the limitations in system claims 11-12 are closely parallel to the limitations of method claims 4-5 analyzed above and rejected on the same bases.  

In regards to claim 18, all the limitations in medium claim 18 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.  

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pyati, in view of Adato, in view of Honig et al. (US 20070239999 A1), hereinafter Honig.

In regards to claim 7, Pyati/Adato discloses the method of claim 6. Pyati further discloses a feature being a user preference regarding the time to sale for the FSO  (Pyati: [0035] – “preferences for a target objective…Target objectives can include…selling the item by a specific date”),
yet Pyati does not explicitly disclose that the hyperplane is shifted by a feature. However, Honig teaches a similar SVM method (Honig: [0130]), including 
that the hyperplane is shifted by a feature (Honig: [0130-0131] – “inside this feature space, the SVM and a set of labeled training data are used to determine a linear decision surface (hyperplane)…The decision surface is a hyperplane of the form w, x+b=0 where w is normal to the hyperplane and b scalar that shifts the hyperplane.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shift of Honig in the method of Pyati because Pyati already discloses a hyperplane and Honig is merely demonstrating that the hyperplane may shift. Additionally, it would have been obvious to have included that the hyperplane is shifted by a feature as taught by Honig because SVMs are well known and the use of this in a product listing setting would have helped analyze information efficiently and effectively (Honig: [0095]).

In regards to claim 14, all the limitations in system claim 14 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.  

In regards to claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tibau-Puig et al. (US 20190294879 A1) teaches a product listing creation method. Categories of a product may be identified. Demand for items can be determined.
NPL Reference U teaches a method of dynamic pricing, where machine learning is used. Supervised learning involves a model being trained with data. Revenues can increase using machine learning techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625